Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 10 March 1806
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                        
                            Monsieur le Président,
                            
                            Paris 10 Mars 1806.
                        
                        J’ignore si Votre Excellence aura reçu un avis que j’ai eu l’honneur de lui donner par une lettre en anglais
                            tel quel, signée a Friend.
                        Et dans cette incertitude trouvant une occasion sure je crois devoir vous le renouveller.
                        Les destinées du monde sont telles que les Etats unis ne peuvent être préservés d’une guerre redoutable et
                            qui pénêtrerait dans leurs meilleures provinces que par la possession du Canada.
                        Vous ne pouvez être attaqués, ni par la Louisiane qui vous appartient et dont le Fleuve ne peut être remonté
                            militairement, ni par les Florides dont les Rivieres présentent des difficultés de la même nature, et qui n’offrent qu’un
                            pays sterile où des troupes un peu nombreuses ne pourraient sabritter.
                        Mais si quelque grande Puissance possedait le Canada, comme la chose arrivera, supposé que vous ne le
                            possediez pas vous même avant la paix générale, elle pourrait y porter cinquante mille hommes qui bien armés, bien
                            approvisionnés, joints aux canadiens qu’on animerait aisement contre vous, et aux sauvages qu’on souleverait, pourraient
                            faire des incursions très funestes dans le Vermont, le Massachusetts, le Genessée, le nord de l’Etat de New-York et de la
                            Pensylvanie, et le nouvel Etat de l’Ohio.
                        Vous seriez obligés de lever une Standing Army, qui dans les commencemens serait mal
                            disciplinée, qui ruinerait vos finances, et qui même après la victoire pourrait encore être de quelque danger pour la
                            liberté du Pays.
                        Il vous faut donc le Canada pour exister en paix avec sureté; comme il vous faut de l’air pour respirer et du
                            pain pour vivre.
                        Il vous le faut pendant qu’il est encore tems.
                        Lorsque vous l’aurez et que son Peuple aura commencé à jouir de la douceur de se gouverner lui même, et de
                            nominer ses magistrats, vous serez invulnerables.
                        Les attaques contre vos ports, que pourtant il faut mettre en état de défense, ne peuvent mener qu’à du
                            dégat, mais non à une conquête.
                        Ayez le Canada, ayez le Canada. Je vous le dis en ami tendre de vous, de votre Patrie, et du genre humain. Et
                            je vous le dis encore en homme dont la premiere étude et l’une des plus approfondies a êté celle de l’art de la guerre.
                        Voyez si, à raison de vos contestations actuelles avec l’Angleterre, vous pouvez vous en emparer
                            provisoirement, ce qui serait le plus sûr; sauf à donner ensuite une indemnité en argent, ce qui serait aussi mon avis,
                            car il faut toujours finir par justice.
                        Voyez si, de sa cession, vous pouvez faire une des conditions de la réparation qu’on vous doit pour avoir pressé vos matelots.
                        Voyez jusqu’où la menace de l’interdiction du commerce, et celle de transformer en mille Corsaires les mille
                            vaisseaux de votre commerce dont les Anglais gênent La navigation peuvent en impôser au Gouvernement Britannique lorsqu’il
                            n’a pas besoin d’un ennemi de plus.
                        Employez la force, ou l’adresse, ou la raison, ou l’argent, ou le tout à la fois. Mais mon cher et
                            respectable Ami, ayez le Canada avant 1787 s’il est possible. Et cela est possible.
                        Dans tous les cas, je compte diner avec vous vers la fin de l’Eté. Nous causerons avec plus d’étendue. Et, si
                            vous n’avez pu prévenir la guerre, j’aurai à vous offrir quand elle arrivera une vieille tête qui a encore de la pensée,
                            deux vieux bras qui ont encore de la vigueur, un vieux sang a verser pour mes amis.—Mais j’aime mieux que votre sagesse
                            ménage le leur et le mien.
                        Au reste, il ne faut pas négliger la sureté de vos ports. J’ignore ce qui peut être à faire pour Boston, pour
                            Baltimore, pour Charleston.—Je sais que New York est absolument sans défense.
                        Il y a dans vos bureaux un projet que votre Prédécesseur avait demandé à notre excellent Pusy. Ce projet
                            couvrait les trois bayes de New York de New-Ark et d’Amboy, et la descente est impossible sur la cote du New Jersey,
                            difficile et sans objet sur Long-Island.
                        Sans Adieu.
                        Il est inutile que je signe ma lettre. Vous reconnaitrez assez mon coeur et ma main.
                        Mr. de Pusy dont je viens de vous parler est mort il y a cinq semaines d’une fievre maligne. Nous en sommes
                            dans une profonde douleur.
                    